Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David Millers on 4/23/2022.  

The application has been amended as follows: 
Claim 1, 
line 3, “between” has been replaced with “bent”; 
line 9, “built in the body” has been replaced with “positioned within the hollow body”; 
line 11, “including a filter member” has been added before “configured”;
line 12, “the water by using a filter” has been replaced with “water flowing therethrough”; and 
line 15, “is assembled to” has been replaced with “and mounted upon”.
Claim 2, 
line 2, “a control valve for controlling water supply, a water flow rate and a water pressure, and” has been deleted, and in 
line 5, “the leakage preventing grill” has been replaced with “one of the leakage preventing grills”.
Claim 5, line 4, “11” has been deleted.
Claim 6, lines 1-2, “is composed of” has been replaced with “comprises”.
Abstract, line 2, “between” has been replaced with “bent”.
Specification, page 6, line 20, “between” has been replaced with “bent”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—KR 10-2009-0055296 A; U.S. Pat Nos. 5,795,471 and 8,967,499; and WO 2006049071 A1—fail to anticipate or render obvious, alone or in any proper combination, the water purification tube positioned within the hollow body part and including (i) germanium balls, tourmaline balls and antibacterial crystal balls sequentially stacked therein, and (ii) at least one magnetization ring made of a neodymium magnet and mounted upon an outer circumferential surface of the tube—in combination with all the other limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778